75001: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-28440: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75001


Short Caption:PEREZ (GERARDO) VS. WARDENCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A753832Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:12/21/2018How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantGerardo PerezBret O. Whipple
							(Justice Law Center)
						


RespondentBrian WilliamsAllison L. Herr
							(Attorney General/Las Vegas)
						Jessica E. Perlick
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/02/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


02/02/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.)18-04605




02/21/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/28/17.  To Court Reporter: Renee Vincent.18-06723




02/21/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-06791




02/23/2018Notice/IncomingFiled Notice of Appearance of Counsel (Jessica Perlick for Respondents).18-07178




06/04/2018MotionFiled Appellant's First Motion for Extension of Time to File Opening Brief.18-21109




06/07/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  August 3, 2018.18-21671




08/06/2018BriefFiled Appellant's Opening Brief.18-29942




08/06/2018AppendixFiled Appendix to Opening Brief Volume 1.18-29943




09/05/2018BriefFiled Respondent's Answering Brief.18-34630




12/21/2018Case Status UpdateBriefing Completed/Submitted For Decision.  No reply brief filed.  (SC)


03/15/2019Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." SNP19-JH/LS/AS. (SC).19-11598




03/28/2019MotionFiled Respondent's Motion to Reissue Order as a Published Opinion. (SC)19-13804




05/10/2019Order/ProceduralFiled Order Granting Motion for Publication.  A published opinion affirming the district court's order will be forthcoming.  Issuance of the remittitur is stayed pending publication of the opinion.  (SC)19-20607




07/03/2019Opinion/Non-DispositionalFiled Per Curiam Opinion. "Affirmed." Before: Hardesty/Stiglich/Silver. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 24. SNP19-JH/LS/AS (SC)19-28440




07/29/2019RemittiturIssued Remittitur. (SC).19-31777




07/29/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


08/13/2019RemittiturFiled Remittitur. Received by District Court Clerk on August 2, 2019. (SC)19-31777





Combined Case View